Opinion
issued November 17, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-09-00148-CR
———————————
TROY DOUGLAS CONOVER, Appellant
V.
The State of
Texas, Appellee

 

 
On
Appeal from County Criminal Court at Law No. 11
Harris
County, Texas

Trial
Court Case No. 1561105
 

MEMORANDUM OPINION
          Appellant, Troy Douglas Conover, has filed
a motion to dismiss the above-referenced appeal.  A hearing was held in the trial court on appellant’s motion,
at which appellant appeared via teleconference and was represented by
counsel.  The trial court found that
appellant no longer wishes to prosecute the appeal.  
The Texas Rules of Appellate Procedure require that appellant
and his counsel sign the motion to dismiss. 
See
Tex. R. App. P. 42.2(a).  Here, counsel did not sign the motion.  However, based upon appellant’s testimony at
the hearing and the trial court’s finding that appellant wishes to dismiss the
appeal, we conclude that good cause exists to suspend the operation of Rule
42.2(a).  See Tex. R. App. P.
2, 42.2(a); Conners v. State, 966
S.W.2d 108, 110-11 (Tex. App—Houston [1st Dist.] 1998, pet. ref’d).
We have not yet issued
an opinion.  Accordingly, the motion is granted and the appeal is dismissed.  We dismiss any pending motions as moot.
The Clerk is directed to issue the mandate within 10 days of
the date of this opinion.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Keyes, Higley, and Massengale.
Do not publish. 
 Tex. R. App. P. 47.2(b).